Citation Nr: 1217926	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  97-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By way of history, the Veteran originally appealed the RO's November 1996 denial of his claim for entitlement to service connection for PTSD.  In connection with this appeal, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in April 1999.  In November 1999, the Board remanded the Veteran's claim for further evidentiary development and adjudication.  Thereafter, the RO continued its prior denial of the claim.  By a June 2003 decision, the Board again remanded the Veteran's claim for service connection for PTSD, and the RO again continued its prior denial.  In a May 2005 decision, the Board denied the Veteran's claim for service connection for PTSD.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2007 memorandum decision, the Court vacated and remanded the Board's May 2005 decision regarding the Veteran's claim for service connection for PTSD for additional notice and affirmed the Board's prior denial of the issue of entitlement to a compensable rating for residuals of excision of a growth from the right lower abdomen.

After ensuring compliance with the Court's August 2007 memorandum decision, the Board again denied the Veteran's claim of entitlement to service connection for PTSD by a July 2009 decision.  The Veteran again appealed the denial of his claim to the Court.  Based on a March 2010 Joint Motion for Remand (Joint Motion), the Court vacated the Board's July 2009 decision and remanded the issue for additional development as indicated in compliance with the Joint Motion.  The matter was then remanded by the Board in July 2010 for further development.

The Board notes that the Veteran's April 1999 hearing was held before a VLJ who is no longer employed with the Board.  In April 2012, the Veteran indicated through his representative that he did not wish to testify at another hearing before a different VLJ.  Therefore, the Board will proceed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is warranted in order to fully and fairly adjudicate the Veteran's claim.

Pursuant to the Board's July 2010 remand, the Veteran was scheduled for a VA examination.  The examiner was instructed to identify all diagnosed psychiatric conditions and comment on whether such conditions were related to any event in service.

The Veteran was afforded a VA examination in March 2011.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted an examination.  Based on the information collected, the examiner diagnosed the Veteran with depressive disorder, not otherwise specified.  She further stated that the Veteran's depression dated back to at least 14 years ago when he began having a significant amount of trouble with his physical condition, but that there was no record in his file to indicate that he had any complaints of depression during service or within 1 year following service.  She did not specify whether depression was more likely, less likely, or at least as likely as not related to service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner did not specify whether the Veteran's depression was at least as likely as not related to service.  To the extent that her opinion could be construed as a negative nexus opinion, she only noted that there were no complaints during service or within 1 year after discharge, and stated that depression dated back at least 14 years (emphasis added).  The latter statement does not preclude the possibility that depression was incurred in or is otherwise etiologically related to service.  Moreover, the lack of complaints in service or within one year of discharge, alone, does not preclude the possibility of service connection.  38 C.F.R. § 3.303(d) (2011)(service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service).  Finally, the examiner only noted that as to PTSD, the Veteran "did not meet the full criteria nor his symptoms based on the verified in service stressor" without further explanation of how the criteria were not met.  The examiner further, did not explain why a diagnosis of anxiety was not in order as VA outpatient treatment records as recent as 2011 continue to show a diagnosis of generalized anxiety disorder.  Notably, in the prior remand, the examiner was asked to integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  Therefore, a supplemental opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the examiner who conducted the March 2011 VA psychiatric examination.  The examiner should review the claims file, including her own March 2011 examination report, as well as any additional evidence obtained as a result of this remand, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed depressive disorder is etiologically related to service.  A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  The examiner should explain how the Veteran does not meet the full criteria for a diagnosis of PTSD, and should provide an explanation as to why a diagnosis of anxiety disorder is not in order noting that VA outpatient treatment records as recent as 2011 continue to show a diagnosis of generalized anxiety disorder.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If the March 2011 examiner is not available, then the Veteran should be scheduled for a new VA examination.  The new examiner should comply with the instructions above, to include providing an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a currently diagnosed acquired psychiatric disorder is etiologically related to service.  The examiner must integrate the previous psychiatric findings and diagnoses (depressive disorder, anxiety disorder, hypochondrias, PTSD and affective disorder) with current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The new examiner is requested to review numbered paragraph 3 from the Board's July 2010 remand for specific guidance regarding the Veteran's claim for PTSD.  Specifically, the RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service for the purpose of determining the etiology of his PTSD.  If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  A complete rationale for all opinions must be provided.

2.  The RO/AMC should undertake any further development of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder that is warranted by any additional evidence associated with the claims file as a result of this remand.

3.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO/AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


